Exhibit 10.1

Execution Copy

DELISTING/DEREGISTRATION AGREEMENT

     THIS DELISTING/DEREGISTRATION AGREEMENT (this "Agreement"), dated as of May
12, 2009, by and among RAM HOLDINGS LTD., a company incorporated and organized
under the laws of Bermuda ("Holdings"), THE PMI GROUP, INC., a Delaware
corporation, PMI MORTGAGE INSURANCE CO., an Arizona insurance corporation, and
HIGH RIDGE CAPITAL PARTNERS LIMITED PARTNERSHIP, a Delaware limited partnership
("High Ridge").

WITNESSETH

     WHEREAS, on December 30, 2008, The PMI Group, Inc. transferred all of its
Holdings Common Shares to PMI Mortgage Insurance Co.;

     WHEREAS, PMI Mortgage Insurance Co. and High Ridge are parties to the
Amended and Restated Shareholders Agreement, dated as of May 2006 (the
"Shareholders Agreement");

     WHEREAS, pursuant to Section 7(b) of the Shareholders Agreement, the
Shareholders Agreement has terminated with respect to all Shareholders except
PMI Mortgage Insurance Co. and High Ridge;

     WHEREAS, Holdings desires to delist the Holdings Common Shares from the
NASDAQ, to deregister the Holdings Common Shares under the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), and to suspend Holdings'
obligations to file reports and other materials with the Securities and Exchange
Commission (the "SEC") in respect of the Holdings Common Shares and the
Non-Cumulative Preference Shares, Series A (the "Preference Shares") of Holdings
(the "Delisting/Deregistration Transaction"); and

     WHEREAS, in order to permit Holdings to effect the Delisting/Deregistration
Transaction, the parties hereto desire to enter into this Agreement.

     NOW THEREFORE, in consideration of the mutual covenants and agreements, the
parties hereto agree as follows:

     Section 1.     Defined Terms.

     Unless otherwise defined herein, capitalized terms used herein have the
respective meanings given to such terms in the Shareholders Agreement.

     Section 2.      Delisting/Deregistration.

      Holdings represents and warrants to the other parties hereto that Holdings
has filed with the SEC a Form 25 under the Exchange Act in respect of the
Holdings Common Shares (the "Form 25") on May 4, 2009. Holdings agrees that it
shall file Forms 15 under the Exchange Act in respect of the Holdings Common
Shares and the Preference Shares (the "Forms 15") on May 14, 2009.

     Section 3.     Waivers.

      PMI and High Ridge each hereby waive their respective rights set forth in
Section 2(a) of the Shareholders Agreement, and agree not to deliver a
registration request pursuant to such Section 2(a) in respect of any Registrable
Securities, for a period commencing on the filing of the Form 25 with the SEC
and ending on May 6, 2010.

1

--------------------------------------------------------------------------------



Execution Copy

     Section 4.      Financial Reporting.

     For a period commencing on the date hereof and continuing through the first
date thereafter Holdings resumes periodic reporting under Section 13(a) or 15(d)
of the Exchange Act:

     (a) Holdings shall furnish (i) to High Ridge either by written notice,
email transmission or such other means that Holdings reasonably believes to be a
reliable means of communication and (ii) to PMI in the manner directed by PMI:

           (i) Holdings' annual audited consolidated financial statements (which
shall include, at a minimum, a balance sheet, statement of profit and loss,
statement of shareholders' equity and statement of cash flows), prepared in
accordance with U.S. generally accepted accounting principles ("GAAP") and
audited by any of PricewaterhouseCoopers, KPMG, Ernst & Young or Deloitte &
Touche, delivered no later than one-hundred and twenty (120) days after the end
of each fiscal year of Holdings; provided, however, that, if all of the
aforementioned accounting firms are unable to audit such annual consolidated
financial statements due to conflict, then such annual consolidated financial
statements shall be audited by an accounting firm that has been unanimously
approved by all the members of the Audit Committee of the Board;

           (ii) Holdings' quarterly unaudited consolidated financial statements
for the first three quarters of Holdings' fiscal year (which shall include, at a
minimum, a balance sheet, statement of profit and loss, statement of
shareholders' equity and statement of cash flows), subject to recurring year-end
adjustments and the absence of completed footnotes, prepared in accordance with
GAAP, delivered no later than sixty (60) days after the end of each such fiscal
quarter of Holdings;

           (iii) RAM Re's annual audited statutory financial statements,
prepared in accordance with applicable statutory accounting standards and
audited by any of PricewaterhouseCoopers, KPMG, Ernst & Young or Deloitte &
Touche, delivered upon the earlier of (A) promptly after filing with the Bermuda
Monetary Authority and (B) one-hundred thirty-five (135) days after the end of
each fiscal year of RAM Re; provided, however, that, if all of the
aforementioned accounting firms are unable to audit such annual statutory
financial statements due to conflict, then such annual statutory financial
statements shall be audited by an accounting firm that has been unanimously
approved by all the members of the Audit Committee of the Board; and

           (iv) RAM Re’s quarterly unaudited statutory financial statements
(“Quarterly Statements”) for the first three quarters of RAM Re’s fiscal year,
prepared in accordance with applicable statutory accounting standards, delivered
upon the earlier of (A) promptly after filing with the Bermuda Monetary
Authority and (B) sixty (60) days after the end of each such fiscal quarter;
provided, however, that the provisions of this clause (iv) shall not apply as to
any quarter for which RAM Re is not required to file Quarterly Statements with
the Bermuda Monetary Authority or any other regulatory or supervisory authority;
and

     (b) Holdings shall maintain "internal control over financial reporting" (as
such term is defined in Rule 13a-15(f) under the Exchange Act), and shall cause
Holdings' management to evaluate the effectiveness of and changes to such
internal control over financial reporting in accordance with the requirements of
Rule 13a-15(c) and (d) under the Exchange Act applicable to an issuer that had
been required to file an annual report pursuant to Section 13(a) or 15(d) of the
Exchange Act for the prior fiscal year (such an issuer, a "Reporting Issuer").
In connection with the delivery of any financial statements pursuant to Section
4(a)(i) above, Holdings shall furnish therewith to PMI and High Ridge a report
of management on Holdings' internal control over financial reporting in
accordance with the requirements of Item 308(a) of Regulation S-K under the
Exchange Act applicable to a Reporting Issuer, and, in

2

--------------------------------------------------------------------------------



Execution Copy

connection with the delivery of any financial statements pursuant to Section
4(a)(i) or (ii) above, Holdings shall furnish therewith to PMI and High Ridge
disclosure respecting changes in internal control over financial reporting in
accordance with the requirements of Item 308(c) of Regulation S-K under the
Exchange Act applicable to a Reporting Issuer. For the avoidance of doubt,
Holdings shall not be obligated to have its internal control over financial
reporting audited by any accounting firm or to cause any accounting firm to
provide an attestation report in respect of such internal control over financial
reporting.

     Section 5.     Corporate Governance.

     For a period commencing on the date hereof and continuing through the first
date thereafter Holdings resumes periodic reporting under Section 13(a) or 15(d)
of the Exchange Act:

      (a)      Holdings shall maintain Audit and Compensation Committees of the
Board, comprised of directors who are not officers or employees of Holdings
("Non-management Directors"), and such Audit and Compensation Committees shall
function pursuant to and in accordance with written charters. The Audit
Committee of the Board shall review management's evaluation of internal control
over financial reporting and any other matters it deems appropriate;

      (b)      So long as PMI owns Holdings Common Shares with voting power
sufficient to elect one (1) or more directors to the Board at an annual general
meeting of members at which a quorum is present, PMI shall have the right to
designate one (1) director to serve on each committee of the Board (provided
that the director designated by PMI pursuant to the foregoing need not be the
same director as to each committee of the Board);

      (c)      (i)      So long as PMI owns (i) at least 10% (but less than 20%)
of the issued and outstanding Holdings Common Shares, PMI shall be entitled to
appoint one observer (who is not a director of Holdings) to the Board and its
committees, and (ii) at least 20% of the issued and outstanding Holdings Common
Shares, PMI shall be entitled to appoint two observers (who are not directors of
Holdings) to the Board and its committees; provided, however, that the Board
shall not be required to permit more than one of such PMI-appointed observers to
be present at any meeting of the Board or of a committee thereof; and

              (ii) So long as High Ridge owns (i) at least 10% (but less than
20%) of the issued and outstanding Holdings Common Shares, High Ridge shall be
entitled to appoint one observer (who is not a director of Holdings) to the
Board and its committees, and (ii) at least 20% of the issued and outstanding
Holdings Common Shares, High Ridge shall be entitled to appoint two observers
(who are not directors of Holdings) to the Board and its committees; provided,
however, that the Board shall not be required to permit more than one of such
High Ridge-appointed observers to be present at any meeting of the Board or of a
committee thereof; and

      (d) Holdings shall maintain a Code of Conduct, Corporate Governance
Guidelines, Investment Policy and Guidelines, and Underwriting Guidelines, in
each case that has been approved by the Board.

     Section 6.      Covenants Respecting Resales.

      (a)      Holdings confirms that it will continue to comply with the
requirements of Section 2(f) of the Shareholders Agreement.

3

--------------------------------------------------------------------------------



Execution Copy

      (b)      Holdings agrees to cooperate with any reasonable request by PMI
for Holdings information that PMI may request in connection with PMI’s or its
affiliates’ respective SEC reporting requirements or that is otherwise
consistent with PMI's past requests.

      (c)      In the event that PMI seeks to sell shares of Holdings that are
owned by PMI, Holdings shall use its reasonable best efforts to facilitate such
sale, including (i) upon PMI's reasonable request, making information and
management of Holdings available (A) to good faith potential purchasers of such
shares and such parties’ respective financial, legal and accounting advisors,
subject, in each case, to confidentiality terms reasonably acceptable to
Holdings and (B) to underwriters, placement agents and similar third parties
engaged by PMI to facilitate the sale of such shares, and such parties’
respective financial, legal and accounting advisors, subject, in each case, to
confidentiality terms reasonably acceptable to Holdings, and (ii) obtaining (A)
all required statutory or regulatory consents to transfer of any such shares and
(B) all waivers of any applicable preemptive rights.

     (d)      If, prior to May 6, 2010, a sale, assignment, gift, pledge or
other transfer of Registrable Securities (a "Transfer") is made by PMI to
another party (such party, a “PMI Transferee”) that would result in such PMI
Transferee being able to exercise any of the rights set forth in Section 2(a) of
the Shareholders Agreement with respect to the Registrable Securities
transferred by PMI to such PMI Transferee in such Transfer, PMI shall obtain
from such PMI Transferee the agreement of such PMI Transferee to abide by the
terms and limitations of Section 3 hereof with respect to the Registrable
Securities transferred by PMI to such PMI Transferee in such Transfer.

     (e)      If, prior to May 6, 2010, a Transfer is made by High Ridge to
another party (such party, a “High Ridge Transferee”) that would result in such
High Ridge Transferee being able to exercise any of the rights set forth in
Section 2(a) of the Shareholders Agreement with respect to the Registrable
Securities transferred by High Ridge to such High Ridge Transferee in such
Transfer, High Ridge shall obtain from such High Ridge Transferee the agreement
of such High Ridge Transferee to abide by the terms and limitations of Section 3
hereof with respect to the Registrable Securities transferred by High Ridge to
such High Ridge Transferee in such Transfer.

     Section 7.      Representations and Warranties.

     Holdings represents and warrants to PMI and to High Ridge that:

     (a)      Holdings has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to execute,
deliver and perform its obligations under this Agreement.

     (b)      The execution, delivery and performance by Holdings of this
Agreement have been duly authorized by the Board and by all necessary corporate
action, and do not and will not (a) contravene or conflict with the terms of any
of Holdings’ memorandum of association, bye-laws or other organizational
documents, (b) contravene or conflict with or result in any breach of (i) any
obligation of Holdings or (ii) any order, injunction, writ or decree of any
Governmental Body or any arbitral award to which Holdings or its property is
subject or (c) violate any applicable Law.

     (c)      No approval, consent, exemption, authorization or other action by,
or notice to, or filing with, any Governmental Body or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, Holdings of this Agreement.

     (d)      This Agreement constitutes a legal, valid and binding obligation
of Holdings, enforceable against Holdings in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer,

4

--------------------------------------------------------------------------------



Execution Copy

reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

     Section 8.      Payment of Expenses.

     Holdings agrees to pay all costs, fees and expenses (including reasonable
attorney fees and expenses) in excess of US$15,000 up to a maximum amount of
US$35,000 incurred by PMI in connection with the preparation, negotiation and
execution of this Agreement.

     Section 9.      Term.

     This Agreement shall terminate with respect to (i) PMI upon the termination
of the Shareholders Agreement with respect to PMI pursuant to Section 7(b)
thereof, and (ii) High Ridge upon the termination of the Shareholders Agreement
with respect to High Ridge pursuant to Section 7(b) thereof.

     Section 10.     Entire Agreement.

     This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and shall supersede any prior
agreements and understandings with respect to such subject matter.

     Section 11.      Counterparts.

     This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

     Section 12.      Governing Law.

     The validity of this Agreement, its construction, interpretation and
enforcement, and the rights of the parties hereunder, shall be determined under,
governed by and construed in accordance with the laws of the State of New York
without giving effect to the principles of conflicts of laws thereof. Each party
hereto agrees that any suit, action or other proceeding arising out of this
Agreement may be brought and litigated in the appropriate federal and state
courts of the State of New York located in the Borough of Manhattan in the City
of New York, and each party hereto hereby irrevocably consents to personal
jurisdiction and venue in any such court and hereby waives any claim it may have
that such court is an inconvenient forum for the purposes of any such suit,
action or other proceeding.

     Section 13.     Severability.

     To the fullest extent permitted by applicable law, any provision of this
Agreement that is prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or lack of authorization without invalidating
the remaining provisions hereof or affecting the validity, enforceability or
legality of such provision in any other jurisdiction.

     Section 14.      Binding Effect; Benefit; Parties in Interest.

     This Agreement shall inure to the benefit of and be binding upon the
parties hereto, and their respective successors and permitted assigns. Except as
otherwise expressly set forth herein, nothing in this Agreement is intended to
confer on any Person other than the parties hereto, and their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

[Signature Page Follows]

 

 

 

 

5

--------------------------------------------------------------------------------



Execution Copy

      IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the date first written above.


    RAM HOLDINGS LTD.                         By: /s/ Vernon M. Endo      
Name: Vernon M. Endo
     
Title: President and Chief Executive Officer
                        THE PMI GROUP, INC.                         By: /s/
Andrew Cameron      
Name: Andrew Cameron
     
Title: Secretary and General Counsel
                        PMI MORTGAGE INSURANCE CO.                         By:
/s/ Christopher G. Brunetti      
Name: Christopher G. Brunetti
     
Title: Secretary and Assistant General Counsel
                        HIGH RIDGE CAPITAL PARTNERS
LIMITED PARTNERSHIP                         By: HRC General Partner Limited    

Partnership, its general partner
        By:   
High Ridge Capital, L.L.C, its
       
general partner
        By: /s/ Steven J. Tynan        
Name: Steven J. Tynan
       
Title: Member


7

--------------------------------------------------------------------------------